In a proceeding pursuant to article 78 of the CPLR, inter alia, to review respondent’s determination denying petitioner a license as a guidance counselor in elementary schools, petitioner appeals from a judgment of the Supreme Court, Kings County, entered February 7, 1972, which dismissed her petition. Judgment affirmed, without costs. In our opinion, upon the entire record it does not appear that respondent acted arbitrarily, capriciously, in bad faith, or without legal basis in denying petitioner the subject license; and Special Term was justified in dismissing the petition. Moreover, we note that petitioner more appropriately might have sought a review of respondent’s determination in the first instance by an appeal to the Commissioner of Education of the State of New York under sections 310 to 313 of the Education Law (cf. Gladstone v. Board of Educ. of City of N. Y., 26 A D 2d 838, affd. 19 N Y 2d 1004). Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.